IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:08-cr-116
- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
BRYAN K. JOHNSON,

Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate
Judge Michael R. Merz (ECF No. 499), to whom this case was referred pursuant to 28 U.S.C. '
636(b), and noting that no objections was filed, and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Defendant’s Motion for Reduction of Sentence

pursuant to the First Step Act (ECF No. 496) is DENIED.

 

Say, 2019. tL, Ca
Cungrua \ 1, wor / ®&
Walter H. Rice
United States District Judge
